IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVE ANDERSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2348

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Steve Anderson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., OSTERHAUS, and WINSOR, JJ., CONCUR.